JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed February 4, 2009, 2009 WL 255863, be affirmed. The district court did not abuse its discretion in dismissing appellant’s complaint without prejudice for noncompliance with Fed. R.Civ.P. 8(a). See, e.g., Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C.Cir.2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.